DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,789,201. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the instant claims can be found in the conflicting claims, and thus are anticipated by those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (“Chen”) (U.S. Patent Application Publication Number 2015/0378952) and Thanigasalam (U.S. Patent Application Publication Number 2007/0177701).
Regarding Claim 1, Chen discloses an apparatus comprising: 
a port (Figure 2, item 102) to couple to a device (Figure 2, item 104) over an interconnect (Figure 2, item 114), wherein the port comprises protocol circuitry to: 
send a particular training sequence (i.e., a Presence LBPM) on the interconnect in association with training of a link on the interconnect, wherein the link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (paragraph 0019), TS2-type training sequences are to comprise a set of symbols and a particular one of the set of symbols (i.e., the upper four bits of the Presence LBPM packet) comprises bits to identify whether a number of retimers (Figure 2, items 106-112) are present on the link (paragraphs 0023-0024); 
receive a training sequence on the interconnect during the training of the link, wherein the received training sequence is also a TS2-type training sequence, the bits in the particular symbol of the received training sequence indicate a particular number of retimers present on the link (paragraphs 0023-0024), wherein the particular number of retimers are positioned between the port and the device on the interconnect (Figure 2); and 
participate in equalization of the link, wherein the equalization of the link is based on the particular number of retimers present on the link (paragraphs 0010-0012; i.e., synchronizing and regenerating deteriorated signals from a receiving port to a transmitting port).
Chen does not expressly disclose wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Thanigasalam’s teachings of link equalization techniques with the teachings of Chen, for the purpose of maintaining alignment of symbols across the lanes of a given link (see Thanigasalam, paragraph 0031).

Regarding Claim 2, Chen does not expressly disclose wherein the protocol circuitry is to train the link to operate at a speed of 16.0 gigatransfers/second (GT/s).  The examiner takes Official Notice that the PCIe standard allows for links to operate at a speed of 16.0 gigatransfers/second, as evidenced by “What is PCIe? A Basic Definition” (attached).

Regarding Claim 3, Chen does not expressly disclose wherein the PCIe-based protocol comprises PCIe Generation 4.0. The examiner takes Official Notice that PCIe Generation 4.0 was well known in the art.

Regarding Claim 4, Thanigasalam teaches wherein the particular symbol comprises symbol 5 of the TS2-type training sequence (paragraph 0031; i.e., the particular symbol in the TS2-type training sequence that is chosen to indicate the number of retimers would be a matter of obvious design choice).

Regarding Claim 5, Chen discloses wherein the received training sequence is responsive to the sent training sequence (paragraphs 0023-0024).

Regarding Claim 6, Chen discloses wherein the particular number of retimers comprises zero, one, or two retimers (Figure 2).

Regarding Claim 7, Thanigasalam teaches wherein the protocol circuitry is further to send a SKP ordered set (SKP OS) on the link, and the SKP OS is to be used to perform clock compensation for the link (paragraph 0032).

Regarding Claim 8, Chen discloses an apparatus comprising: 
a retimer (Figure 2, item 106) to extend a physical length of a link (Figure 2, item 114), wherein the link is to couple a first device (Figure 2, item 102) to a second device (Figure 2, item 104), and the retimer is to be positioned between the first device and second device on the link, wherein the link is compliant with a PCIe-based protocol (paragraph 0019), and the retimer comprises protocol circuitry to: 
receive a first training sequence (Figure 2, item 204A) sent by the first device on a first link segment of the link, wherein the first link segment connects the first device to the retimer, the first TS2 training sequence comprises a particular symbol (i.e., the upper four bits of the Presence LBPM packet), and the particular symbol comprises a set of bits to identify presence of retimers on the link (paragraphs 0023-0024); 
regenerate the first TS2 training sequence to forward to the second device on a second link segment of the link (Figure 2, item 204B), wherein the second link segment connects the retimer to the second device (i.e., there may be only a single retimer on the link 114), and the first TS2 training sequence is regenerated to include a value in the set of bits to identify presence of the retimer on the link (paragraphs 0023-0024); 
send the regenerated first TS2 training sequence to the second device on the second link segment (paragraphs 0023-0024); and 

Chen does not expressly disclose wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol.
In the same field of endeavor, Thanigasalam teaches wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol (paragraph 0031).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 8.

Regarding Claim 9, Thanigasalam teaches wherein the particular symbol comprises symbol 5 of the first TS2 training sequence (paragraph 0031; i.e., the particular symbol in the TS2-type training sequence that is chosen to indicate the number of retimers would be a matter of obvious design choice).

Regarding Claim 10, Chen discloses wherein the protocol circuity is further to: receive a second TS2 training sequence from the second device over the second link segment, wherein the second TS2 training sequence comprises the particular symbol; and forward the second TS2 training sequence to the first device over the first link segment, wherein the second TS2 training sequence is a looped-back version of the first TS2 training sequence (paragraphs 0023-0024).

Regarding Claim 11, Chen discloses wherein the protocol circuitry is further to regenerate the second TS2 training sequence to include a particular value in the set of bits of the particular symbol in the second TS2 training sequence to identify presence of the retimer, and the regenerated second TS2 training sequence is forwarded to the first device (paragraphs 0023-0024).

Regarding Claim 12, Chen discloses wherein the equalization comprises transmitter equalization at the retimer (paragraphs 0010-0012).

Regarding Claim 13, Thanigasalam teaches wherein the protocol circuitry is further to: receive an ordered set from the first device on the first link segment; and identify that the ordered set comprises a SKP ordered set (SKP OS) based on the PCIe- based protocol (paragraph 0032).

Regarding Claim 14, Thanigasalam teaches wherein the protocol circuitry is further to remove a symbol from the SKP OS to perform clock compensation for the link (paragraph 0063).

Regarding Claim 15, Chen discloses a system comprising:
a first device (Figure 2, item 102);
a second device (Figure 2, item 104); and
a retimer (Figure 2, item 106), wherein the first device and the second device are coupled by a physical interconnect (Figure 2, item 114), the retimer is positioned between the first device and the second device on the interconnect, the retimer is to extend the physical length of a link to be established on the interconnect (Figure 2), and the retimer comprises protocol circuitry to:
receive a training sequence on a first link segment formed on the interconnect to physically couple the first device to the retimer, the training sequence has a training sequence format, and the TS2 training sequence format comprises a particular symbol (i.e., the upper four bits of the Presence LBPM packet) and the particular symbol comprises a set of bits defined to identify retimers (Figure 2, items 106-112) present on the link (paragraphs 0023-0024);
set a value in the set of bits to identify presence of the retimer on the link (paragraphs 0023-0024;

Chen does not expressly disclose wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol;
receive a SKP ordered set (SKP) from the first device; and
remove symbols from the SKP OS to perform clock compensation for the link, wherein the retimer is to forward the SKP OS with the removed symbols to the second device.
In the same field of endeavor, Thanigasalam teaches wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol (paragraph 0031);
receive a SKP ordered set (SKP) from the first device (paragraph 0032); and
remove symbols from the SKP OS to perform clock compensation for the link, wherein the retimer is to forward the SKP OS with the removed symbols to the second device (paragraph 0063).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 15.

Regarding Claim 16, Chen discloses wherein the TS2 training sequence format is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol (paragraph 0019).

Regarding Claim 17, Thanigasalam teaches wherein the particular symbol comprises symbol 5 of a PCIe TS2 training sequence (paragraph 0031; i.e., the particular symbol in the TS2-type training sequence that is chosen to indicate the number of retimers would be a matter of obvious design choice).

Regarding Claim 18, Chen does not expressly disclose wherein the PCIe-based protocol comprises PCIe Generation 4.0. The examiner takes Official Notice that PCIe Generation 4.0 was well known in the art.

Regarding Claim 19, Chen discloses wherein one of the first device or the second device comprises an accelerator device (paragraph 0034).
 
Regarding Claim 20, Chen discloses wherein one of the first device or the second device comprises a memory device (paragraph 0034).

Regarding Claim 21, Chen discloses wherein one of the first device or the second device comprises a graphics device (paragraph 0034).

Regarding Claim 22, Chen discloses wherein one of the first device or the second device comprises a network controller (paragraph 0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2185